DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nash (U.S. PG-PUB NO. 2019/0340776 A1).
-Regarding claim 1, Nash discloses an apparatus (FIGS. 1-2; Abstract) for measuring a depth in a structured depth camera system including a projector (FIG. 1 projector 102) and a camera (FIG. 1 receiver 108; FIG. 2, camera 210) for receiving light radiated by a source pattern (FIG. 1 pattern 104) from the projector and reflected from one or more objects (FIG. 1 reflection 110) in a scene (FIG. 1 scene 106), the apparatus comprising (FIGS. 1-2): an interface unit configured to receive an electrical signal based on light received from the camera (FIG. 2, components 216, display 214,  transmitter 201, receiver 202); and at least one processor configured to (FIG. 2, processors 204, 212): obtain depth information of the scene based on the electrical signal received from the interface unit (Abstract; [0018];[0024]; [0033]), identify a recognition pattern corresponding to the light received by the camera based on the electrical signal ([0031], “light patterns 209 to be used in identifying codewords in measured reflections by receiver 202”; [0038]; FIG. 4; FIG. 7, step 706), obtain a ([0042], “GLTR mean level”, “                        
                            
                                
                                    b
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                
                            
                        
                    ”; FIG. 4) between properties of a partial source pattern ([0042], “                        
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                
                            
                        
                    ”, “                        
                            
                                
                                    x
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                    k
                                
                            
                        
                    ”; [0041], “                         
                            
                                
                                    i
                                
                                ^
                            
                            ,
                             
                            
                                
                                    x
                                
                                -
                            
                             
                        
                    ”) corresponding to a target fragment in the source pattern and properties of a partial recognition pattern ([0042], “                         
                            
                                
                                    y
                                
                                -
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    k
                                
                            
                        
                    ”; [0046]) corresponding to the target fragment in the recognition pattern (FIG. 7, step 708; Abstract), and estimate depth information of the target fragment based on the obtained total distance value (FIG. 7, step 710; [0046]; [0041]-[0044]; Abstract; FIG. 4).
-Regarding claim 2, Nash further discloses wherein the at least one processor is further configured to (FIG. 2, processors 204, 212): identify a per-property distance value of each feature point included in the target fragment based on the partial source pattern and the partial recognition pattern ([0041], [0042]); and obtain the total distance value by reflecting a valid weight coefficient in the per-property distance value and summing the per-property distances in which the valid weight coefficient corresponding to each respective feature point is reflected ([0038], [0042]-[0043], [0046], “weights … based on the mean scene values”, “depth map … determined … in part on the estimated codewords and the mean scene values”).
-Regarding claim 3, Nash further discloses wherein a valid weight coefficient for a property is the product between a normalization coefficient for the property and a distance-based weight for a feature point in the target fragment ([0044], “may also normalize the summed post-processing weight”.)
-Regarding claim 9, Nash discloses a method  (FIGS. 1-2; Abstract) of measuring a depth in a structured depth camera system including a projector (FIG. 1 projector 102) and a camera (FIG. 1 receiver 108; FIG. 2, camera 210) for receiving FIG. 1 pattern 104) from the projector and reflected from one or more objects (FIG. 1 reflection 110) in a scene (FIG. 1 scene 106), the method comprising (FIGS. 1-2; Abstract): identifying a recognition pattern corresponding to the light received by the camera based on an electrical signal ([0031], “light patterns 209 to be used in identifying codewords in measured reflections by receiver 202”; [0038]; FIG. 4; FIG. 7, step 706); obtaining a total distance value (Abstract, “mean scene values”; [0042], “GLTR mean level”, “                        
                            
                                
                                    b
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                
                            
                        
                    ”; FIG. 4) between properties of a partial source pattern ([0042], “                        
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                
                            
                        
                    ”, “                        
                            
                                
                                    x
                                
                                
                                    
                                        
                                            i
                                        
                                        ^
                                    
                                    k
                                
                            
                        
                    ”; [0041], “                         
                            
                                
                                    i
                                
                                ^
                            
                            ,
                             
                            
                                
                                    x
                                
                                -
                            
                             
                        
                    ”) corresponding to a target fragment in the source pattern and properties of a partial recognition pattern ([0042], “                         
                            
                                
                                    y
                                
                                -
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    k
                                
                            
                        
                    ”; [0046]) corresponding to the target fragment in the recognition pattern (FIG. 7, step 708; Abstract); and estimating depth information of the target fragment based on the obtained total distance value (FIG. 7, step 710; [0046]; [0041]-[0044]; Abstract; FIG. 4).
-Regarding claim 10, Nash further discloses wherein obtaining a total distance value comprises: identifying a per-property distance value of each feature point included in the target fragment based on the partial source pattern and the partial recognition pattern ([0041], [0042]); and obtaining the total distance value by reflecting a valid weight coefficient in the per-property distance value and summing the per-property distances in which the valid weight coefficient corresponding to each respective feature point is reflected ([0038], [0042]-[0043], [0046], “weights … based on the mean scene values”, “depth map … determined … in part on the estimated codewords and the mean scene values”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (U.S. PG-PUB NO. 201/90340776 A1) in view of Nakazato (U.S. PG-PUB NO. 2014/0293009 A1).
-Regarding claim 7, Nash discloses the method of claim 1.
Nash is silent to teach comprising a memory (FIG. 2 memory 206) configured to store a table defining a distance value. 
 In the same field of endeavor, Nakazato teaches to store a table defining a distance value (Nakazato:  [0091]; [0089]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nash with the teaching of Nakazato by using a table defining distance value to save the computation cost for depth estimation.
-Regarding claim 8, Nash discloses wherein the at least one processor is further configured to (FIG. 2, processors 204, 212): obtain a distance value corresponding to each feature point included in the target fragment from the table stored in the memory (FIG. 2 memory 206)  based on the partial source pattern and the partial recognition pattern ([0041], [0042]), and obtain the total distance value by summing the obtained [0038], [0042]-[0043], [0046], “weights … based on the mean scene values”, “depth map … determined … in part on the estimated codewords and the mean scene values”).
Nash is silent to teach comprising a memory configured to store a table defining a distance value. 
 In the same field of endeavor, Nakazato teaches comprising a memory configured to store a table defining a distance value (Nakazato: [0091]; [0089]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nash with the teaching of Nakazato by using a table defining distance value to save the computation cost for depth estimation.
-Regarding claim 11, Nash discloses the method of claim 10.
Nash is silent to teach a table stored in a memory.
In the same field of endeavor, Nakazato teaches comprising a memory configured to store a table defining a distance value (Nakazato: [0091]; [0089]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nash with the teaching of Nakazato by using a table defining distance value to save the computation cost for depth estimation.
-Regarding claim 15, Nash discloses wherein obtaining a total distance value comprises: obtaining a distance value corresponding to each feature point ([0041], [0042]); and obtaining the total distance value by summing the obtained distance values [0038], [0042]-[0043], [0046], “weights … based on the mean scene values”, “depth map … determined … in part on the estimated codewords and the mean scene values”).
Nash is silent to teach comprising a memory configured to store a table defining a distance value. 
 In the same field of endeavor, Nakazato teaches comprising a memory configured to store a table defining a distance value (Nakazato: [0091]; [0089]; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Nash with the teaching of Nakazato by using a table defining distance value to save the computation cost for depth estimation.
Allowable Subject Matter
Claims 4-6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664